*344
ORDER

PER CURIAM:
Appellant Tausha Lee Morton, born Tausha Lee Fields, appeals from her conviction of one count of murder in the first degree, § 565.020, and one count of armed criminal action, § 571.015. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties. Judgment affirmed. Rule 30.25(b).